Matter of Olukotun-Williams v Annucci (2020 NY Slip Op 04359)





Matter of Olukotun-Williams v Annucci


2020 NY Slip Op 04359


Decided on July 30, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 30, 2020

530351

[*1]In the Matter of Stoker Olukotun-Williams, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: June 26, 2020

Before: Garry, P.J., Egan Jr., Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Stoker Olukotun-Williams, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Shawangunk Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge was not charged to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Nelson v Annucci, 159 AD3d 1201, 1202 [2018]; Matter of Black v Annucci, 156 AD3d 1084, 1084 [2017]). Although petitioner also requests to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Smart v Annucci, 155 AD3d 1289, 1289 [2017]; Matter of Ponder v Annucci, 128 AD3d 1255, 1255 [2015]). As the record reflects that petitioner paid a reduced filing fee of $15, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Rivera v Lee, 160 AD3d 1193, 1193 [2018]; Matter of Black v Annucci, 156 AD3d at 1084).
Garry, P.J., Egan Jr., Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.